DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-7, 12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artyukhin et al (“Functional One-Dimensional Lipid Bilayers on Carbon Nanotube Templates” J. AM. CHEM. SOC. 2005, 127, 7538-7542) in view of Wicklein et al (“Biomimetic Architectures for the Impedimetric Discrimination of Influenza Virus Phenotypes” Adv. Funct. Mater. 2013, 23, 254–262)
Regarding claims 1, 4, 12, 18 Artyukhin et al teach a detection device, comprising: a sensor element; a phospholipid film covers a surface of the sensor element (Fig. 1: Carbon nanotube with lipid bilayer coving the surface).
Artyukhin teach the lipid coated nanotubes can be used for biocompatible probes, but is silent to a probe molecule immobilized at the sensor element, the probe molecule associating with a receptor exposed at a surface of a detection target, the sensor element detecting fusing between the 
Wicklein et al teach a virus sensor that mimics surface membrane binding of influenza virus to permissive cells to discriminate avian v. human phenotypes of influenza A virus.   The sensor uses probes sugar chains probe molecule where one is alpha-2,6-sugar chain and other is an alpha-2,3-sugar chain to mimic target cell (Scheme 1).  The probe molecules are immobilized at the sensor element, the probe molecule associating with a receptor exposed at a surface of a detection target, the sensor element detecting fusing between the sensor and a surface membrane of the detection target having associated with the probe molecule.  Wicklein et al teach using  the sugar probes are able to detect the binding of the influenza A virus and distinguish the avian and human phenotypes.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the probes in Artyukhin with the sugar probes of Wicklein to provide the above advantage of detecting the binding of the influenza A virus and distinguish the avian and human phenotypes. 
Regarding claim 2-3, Artyukhin/Wicklein  teach the sensor element is a charge detection element; the charge detection element includes carbon nanotubes.
Regarding claim 5, Artyukhin/Wicklein  teach the probe molecule is a sugar chain (Abstract: galactose residue).
Regarding claim, 6-7, 19, Artyukhin/Wicklein  teach the detection target is a virus, and the receptor is a spike protein; spike protein is hemagglutinin. (Abstract)
Claims 8-11, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artyukhin/Wicklein  in view of Choi et al (WO 2016111568)
Regarding claims 8-11, 20-21 Artyukhin/Wicklein are silent to the device has an injection opening for supplying, onto the sensor element, at least one of: a first protease for cleaving the spike 
Choi et al teach detecting viruses using a probe and a protease to cleave the specific site of a viral attachment.  The proteases can be either furin or trypsin (Pg. 57 of Choi translation).  It is advantageous to provide a specific protease, such as trypsin and furin, to mimic the naturally occurring proteases and detect viruses that may be higher pathogenically (Pg. 57-58 of Choi translation).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the probes cleaved by host cell proteases for the microbe proteases to provide the above advantage of distinguishing viral pathogenicity.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artyukhin/Wicklein  in view of Miller et al (US 2013/0288922)
Regarding claim 13, Artyukhin/Wicklein  the sensor element includes a target detection element the probe molecule being immobilized at the target detection element, but is silent to a reference element, the probe molecule not being immobilized at the reference element.  
Miller et al teach sensor chip for detecting influenza immune responses by providing an array with probes specific for viral HA.  The chip also has several negative controls spots that do not include the probe to the target (Para. 0100).  It is advantageous to provide negative controls to ensure the assay is not providing false positives and to provide the background noise of any non-specific binding..  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the negative controls without a target probe of Miller to the device of Artyukhin/Wicklein  to provide the above advantage of to ensuring the assay is not providing false positives and to provide the background noise of any non-specific binding.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artyukhin/Wicklein  in view of Saito et al (JP2018163146A) and further in view of Choi et al (WO 2016111568)
Regarding claim 14-17, Artyukhin/Wicklein are silent to wherein a gel or high viscosity liquid is immobilized on the sensor element, the gel or high viscosity liquid is water-soluble, and the gel or high viscosity liquid includes at least one of: a first protease for cleaving the spike protein; a protease inhibitor for obstructing cleavage of the spike protein by a second protease mixed in with the detection target; or a pH adjusting liquid for promoting membrane fusion after the cleaving of the spike protein; the gel includes a hydrogel; wherein the high viscosity liquid includes a hydrophilic ionic liquid; the ionic liquid includes a phosphonate compound as an anion.
Saito et al teach sensor on a graphene membrane and including a liquid material over the sensor element to hold a probe molecule that can be an .  The liquid material is high viscosity liquid or a gelatin holding water (hydrogel).  Saito teach it is desirable to provide the enzyme with a liquid to mimic the action in the living bodies.  (Pg. 6 para. 22-25).  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the hydrogel or high viscosity liquid of Saito to the device of Artyukhin/Wicklein to provide the above advantage of providing the enzyme probes with a liquid to mimic the action in the living bodies.  
Artyukhin/Wicklein/Saito are silent to a first protease for cleaving the spike protein; a protease inhibitor for obstructing cleavage of the spike protein by a second protease mixed in with the detection target; or a pH adjusting liquid for promoting membrane fusion after the cleaving of the spike protein.
Choi et al teach detecting viruses using a probe and a protease to cleave the specific site of a viral attachment.  The proteases can be either furin or trypsin (Pg. 57 of Choi translation).  It is advantageous to provide a specific protease, such as trypsin and furin, to mimic the naturally occurring .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artyukhin/Wicklein  in view of Sun (“Modifications to the Hemagglutinin Cleavage Site Control the Virulence of a Neurotropic H1N1 Influenza Virus” JOURNAL OF VIROLOGY, Sept. 2010, p. 8683–8690.
Regarding claim 22, Artyukhin/Wicklein  teach the sensor element detects fusing between the phospholipid film and the surface membrane of the detection target having associated with the probe molecule but is silent to the association in an acidic liquid.  Sun teach virus fusion is well known to be triggered by conformational changes in the spike protein following exposure to low pH and/or receptor (P. 8683 col. 1 para. 1).  It is desirable to provide similar conditions for sensing that would mimic virus penetrating cells to test if the virus is not only present but capable of infecting host cells.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the acidic conditions for the fusion to provide the above advantage of providing similar conditions for sensing that would mimic virus penetrating cells to test if the virus is not only present but capable of infecting host cells.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dennis White/Primary Examiner, Art Unit 1798